Citation Nr: 1426743	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  06-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include as secondary to service-connected spine disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active from July 1999 to June 2002. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a June 2004 rating decision in which the RO denied service connection for a cardiovascular disability.  The Veteran filed a notice of disagreement (NOD) in June 2005, and the RO issued a statement of the case (SOC) in May 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals  ) in July 2006. 

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In October 2011, the AMC issued a supplemental statement of the case (SSOC) reflecting continued denial of the claim and returned the claims file to the Board for further appellate review. 

In February 2012, the Board again remanded the claim on appeal to the RO, via the AMC for further action.  The AMC issued another SSOC in December 2012 that continued to reflect denial of the claim.  The AMC has again returned this matter to the Board for further appellate consideration.

In February 2013, the Board once again remanded the claim on appeal to the RO, via the AMC for further action.  The AMC issued another SSOC in June 2013 that continued to reflect denial of the claim.  The AMC has again returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's claims in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals VA outpatient treatment records dated March 2003 through November 2013.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
	
For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that a February 2012 Report of Contact documents that the Veteran raised the issues of entitlement to service connection for migraine headaches.  However, as this issue has not been adjudicated, it is not properly before the Board.  Therefore, the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In November 2010, February 2012, and February 2013 the Board remanded the claim of entitlement to service connection for a cardiovascular disorder for additional development. The Board specifically directed, in the November 2010, February 2012, and February 2013 remands, that the RO/AMC obtain a medical opinion that included discussion as to whether or not the Veteran had any current cardiovascular disability that, at least as likely as not, had its onset during service.  A December 2010 VA examination report was added to the claims file after the first, November 2010 Remand.  However, as specifically observed by the Board in the February 2012 and February 2013 remands, the December 2010 medical opinion was inadequate because "the examiner did not offer rationale for why service connection was not warranted on a direct basis" - the examiner's discussion consisted of an explanation as to why hypertension did not occur secondary to spinal pain.  The examination report also did not, as directed, "address the effect, if any, of medication taken for the service-connected spinal disabilities on current cardiovascular disability." 

In February 2012, the Board directed the AMC to return the claims file to the December 2010 VA examiner for a clarifying medical opinion as to "whether it is as least as likely as not that [hypertension or other cardiovascular disability] had its onset in, or is otherwise related to service."  The Board directed the examiner to discuss pertinent in-service and post-service records and to provide a complete rationale.  Subsequently, a March 2012 VA medical opinion and an October 2012 addendum opinion were obtained and added to the claims file.  Unfortunately, these opinions were also not responsive to the Board's directives.  Specifically, the March 2012 VA opinion again focused solely on reasons why hypertension does not exist secondary to spinal pain and the October 2012 addendum stated that "hypertension was not caused by nor permanently aggravated beyond natural progression by his service-connected spine condition."

In February 2013, the Board directed the AMC to afford the Veteran a new VA cardiovascular examination to obtain medical opinion addressing the etiology of hypertension.  The Board specifically directed that the examiner address the Veteran's contention that he experienced elevated blood pressures during, and since, active duty and to provide a complete rationale.  The Board also requested that the examiner address  whether  hypertension, was caused, or is aggravated (worsened beyond natural progression), by any pain medications used to treat the Veteran's service-connected spine disabilities."  

Subsequently, the Veteran was afforded a VA cardiovascular examination in April 2013; thereafter, a May 2013 addendum opinion was obtained from the April 2013 examiner.   Unfortunately, these opinions are also not responsive to the Board's directives.  Specifically, in the April and May 2013 opinions, the VA examiner again focused solely on reasons why hypertension does not exist secondary to spinal pain.  In the May 2013 addendum , the examiner stated that "there is not sufficient material medical information to establish a nexus between the [V]eteran's hypertension and chronic pain."  
	
The opinions obtained still fail to address the matters of whether hypertension, or other cardiovascular disability, is directly related to the Veteran's service, or is related to the administration of medications used to treat his service-connected spinal pain.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Also, since the February 2013 Board remand, VA treatment records dated within one year of the Veteran's June 30, 2002 discharge from military service have been associated with the claims file.  Significantly, there is a June 10, 2003 VA treatment record showing an assessment for hypertension which does not contain an official diagnosis of hypertension but does note that the Veteran was "educated on the importance of taking prescribed therapy for hypertension."  VA's computerized "problem list" of the Veteran's past medical history indicates that he was diagnosed with hypertension on November 23, 2004.  

Significantly, service connection may be presumed, for certain chronic diseases, to include cardiovascular disorders such as hypertension, which develop to a compensable degree (10 percent for these disabilities) within a prescribed period after discharge from service (one year for cardiovascular disorders), although there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  Given this, and in light of the evidence  noted above, an opinion is also needed to address whether hypertension was present to a compensable degree within the first post-service year.

Under these circumstances, the Board finds that the medical evidence currently of the of record is inadequate, and that further action to obtain the necessary medical opinions is required.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the RO should request from the physician who conducted the April 2013 VA examination an addendum opinion regarding the etiology of the Veteran's claimed cardiovascular disability.  The RO should arrange for the Veteran to undergo further examination only if the April 2013 physician is unavailable or another examination of the Veteran is deemed warranted.  

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

Although a review of the claims file shows that the Veteran has received continuous VA care at Long Beach VA Medical Center (VAMC) since August 2002, no treatment notes dated after November 22, 2013 appear in the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Long Beach VAMC all outstanding records of relevant VA evaluation and/or treatment of the Veteran dated since November 2013 for association with the claims file.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal in light of all pertinent evidence and legal authority.

Accordingly, this matter is hereby REMANDED for the following action:
	
1.  Obtain from the Long Beach VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since November 22, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If he responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain another  addendum opinion from the physician who conducted the April 2013 VA examination.  If the prior examiner is unavailable or another examination of the Veteran is deemed necessary, document that fact (as appropriate) and arrange for the Veteran to undergo VA examination, by an appropriate physician to obtain opinion(s) noted below.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion or examination report should include discussion of the Veteran's documented medical history and assertions. 

The physician should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran manifested hypertensive heart disease in service or within one year from service discharge on June 30, 2002.  

If it is determined that hypertension did not manifest during, or within one year of, the Veteran's active duty service, the physician should also offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any cardiovascular disability, to include hypertension, was caused, or is aggravated (worsened beyond natural progression), by any pain medications used to treat the Veteran's service-connected spine disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician  must consider and discuss all pertinent lay and medical evidence of record.

In particular,  the physician should address  the significance, if any, of the June 10, 2003 VA treatment record showing that the Veteran underwent an evaluation for hypertension and showing that the Veteran was "educated on the importance of taking prescribed therapy for hypertension," as well as VA's computerized "problem list" of the Veteran's past medical history indicates that he was diagnosed with hypertension on November 23, 2004.  The examiner should also specifically address the Veteran's contention that he had elevated blood pressures during, and since, active duty.

All examination findings (if any), along with complete rationale for the opinion provided, must be provided.  

5.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B  , 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



